REIF, Judge,
concurring in part and dissenting in part.
I join the majority opinion in all but two respects. First, I would limit affirmance of the trial court’s dismissal of the defendant attorneys from plaintiffs’ first cause of action to the reason given by the trial court; that is, there is no duty imposed on attorneys under 76 O.S.Supp.1985 § 19(A) to see that their clients provide medical records pursuant to requests by patients, it is sufficient to hold that the trial court was correct on this narrow, dispositive issue *580and further construction of the statute is unnecessary.
Second, the sanction against plaintiffs’ attorney for pleading a specific amount of damages in excess of $10,000 was unjustified in view of (1) the prompt amendment to conform the prayer for damages to the statutory directive, (2) no showing of bad faith on the part of plaintiffs’ counsel and (3) the total absence of any substantial prejudice to the defendants. Nothing more than speculation surrounds the impact of a single small newspaper article that does little more than report the commonplace event of the filing of a lawsuit. Given the fact that the imposition of such sanctions for such minor defalcations is susceptible to repetition if not corrected, I cannot agree that the issue is moot. It should be addressed.